Citation Nr: 0805318	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including ventricular tachycardia, as secondary to a service-
connected disability. 

2.  Entitlement to service connection for scarring of the 
right chest and back as secondary to a service-connected 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
asbestos exposure with interstitial pulmonary fibrosis, 
including restoration of a previously assigned 30 percent 
evaluation.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2005 and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from July 1960 to July 1963, appealed those decisions 
to the BVA, and the case was referred to the Board for 
appellate review.



FINDINGS OF FACT

1.  A heart disorder, including ventricular tachycardia, is 
not shown to be causally or etiologically related to the 
veteran's service-connected residuals of asbestos exposure, 
including interstitial pulmonary fibrosis.

2.  Scarring of the right chest and back is not shown to be 
causally or etiologically related to the service-connected 
residuals of asbestos exposure, including interstitial 
pulmonary fibrosis.

3.  The residuals of asbestos exposure are not shown to 
manifest on pulmonary function testing, forced vital capacity 
(FVC) of 75 to 80 percent predicted, or diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO(SB)) of 66 to 80 percent predicted.



CONCLUSIONS OF LAW

1.  A heart disorder, including ventricular tachycardia, is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  Scarring of the right chest and back is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

3.  The criteria for a compensable evaluation for residuals 
of asbestos exposure with interstitial pulmonary fibrosis, to 
include restoration of a previously assigned 30 percent 
evaluation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 4.1-4.14, 
4.96, 4.97, Diagnostic Code  6833 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2005, July 2005 and October 2006.  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008).  In that decision, the 
Court stated that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, No. 05-355, Slip op at 5-6.

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a State 
Veterans Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  In addition, after the 
veteran and his representative were provided copies of the 
Statement of the Case, the representative submitted a VA Form 
646 (Statement of Accredited Representative in Appealed Case) 
in which the representative essentially acknowledged receipt 
of that document and indicated that they had no further 
argument after reviewing the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  Furthermore, at the veteran's hearing before the 
BVA the criteria used to evaluate the veteran's disability 
were discussed.  See transcript at 10.  In the Board's 
opinion all of this demonstrates actual knowledge on the part 
of the veteran and his representative of the information to 
be included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Sufficient medical opinions are of 
record so as to provide the Board with a sound basis on which 
to adjudicate the case.  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

In October 2007, the veteran received a transcript of his May 
2007 hearing, and he was given 30 days to respond in order to 
correct any errors in the transcript.  He subsequently 
responded with various statements, none of which pertained to 
the actual hearing transcript or errors therein.  
Accordingly, the Board will address his additional 
contentions in this decision.  

Service Connection Claims

The veteran essentially contends that he has a heart 
disorder, specifically ventricular tachycardia, that is due 
to his service-connected asbestos exposure residuals.  The 
veteran also essentially contends that he has scarring of his 
right chest and back that is due to surgery performed for his 
service-connected disability.  Therefore, the veteran 
believes he is entitled to service connection for both 
disorders.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, 
a disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Generally, to prove service 
connection the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the inservice 
disease or injury or a nexus to a service connected 
disability.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).   

A review of the evidence of record discloses that the veteran 
is service connected for residuals of asbestos exposure, 
including interstitial pulmonary fibrosis.  The record also 
reflects that the veteran has a heart disorder manifested in 
the form of an arrhythmia that has been variously diagnosed.  
For example, during a private cardiopulmonary exercise test 
performed in April 1994 the veteran was noted to develop 
ventricular tachycardia during exercise.  Records pertaining 
to a VA hospitalization dated in March 2001 noted that the 
veteran had been admitted to a private hospital following a 
motor vehicle accident and that at that time he was found to 
have intermittent episodes of asymptomatic NSVT [nonsustained 
ventricular tachycardia] on telemetry in both the ambulance 
and in the emergency department.  The principal diagnosis was 
asymptomatic nonsustained ventricular tachycardia.  During 
the hospitalization the veteran was found to have recurrent 
episodes of nonsustained WCT [wide-complex tachycardia] and 
that the etiology was unclear.  A more recent VA cardiology 
consultation dated in June 2005 concluded with an impression 
of asymptomatic wide complex tachycardia.

The remaining question is whether there is competent medical 
evidence which relates the veteran's arrhythmia to his 
service-connected asbestos residuals.  However, there is no 
such opinion of record, and the available evidence suggests 
that the veteran's arrhythmia, including the ventricular 
tachycardia is of unknown etiology.  In the absence of any 
medical evidence which suggests that ventricular tachycardia, 
or any other arrhythmia is in some way causally or 
etiologically related to the veteran's asbestos exposure 
residuals, the Board concludes that the medical evidence is 
against the veteran's claim for service connection.

As for the veteran's claim for scarring of the right chest 
and back as a result of his service-connected disability, and 
more specifically surgery for that disability, the record 
reflects that the veteran had previously undergone chest 
surgery.  Records dated in May 1990 show the veteran was 
admitted for a spontaneous right pneumothorax and that during 
the hospitalization the veteran underwent a right 
thoracotomy, parietal pleurectomy and excision of blebs.  
Records pertaining to a private hospitalization of the 
veteran in August 1992 show the veteran had a recurrent 
pneumothorax secondary to an emphysematous bleb and that he 
underwent a right thoracotomy during that admission.  
Recently, the veteran underwent a VA examination in August 
2005 which confirmed that the veteran was status post right 
thoracotomy on two occasions with residual tender scarring.  
Thus, the record does reflect that the veteran has a current 
disability.

However, there is no medical evidence which suggests that the 
thoracotomies performed following the spontaneous 
pneumothoraxes that produced the residual tender scarring was 
due to or necessitated by the veteran's service-connected 
interstitial pulmonary fibrosis.  In this regard, following 
the August 2005 VA scars examination the examiner was of the 
opinion that the thoracotomy surgeries were performed for 
tension pneumothoraxes and an emphysematic bleb.  The 
examiner noted that although some interstitial pulmonary 
fibrosis was noted on the second surgery's pathology report, 
the need for surgery was most likely cause by the veteran's 
nonservice-connected emphysema from cigarette smoking rather 
than from fibrosis from interstitial lung disease.  In 
addition, a VA respiratory examination also performed in 
August 2005 concluded that the history of recurrent 
pneumothoraxes, taken together with the current pulmonary 
function, is most consistent with obstructive airway disease 
as a cause of the pneumothoraces.  Therefore, the examiner 
thought that the veteran's chest wall pain was less likely as 
not the result of his asbestos exposure and he did not think 
that the pain from the scars resulting from the thoracotomy 
were due to the interstitial pulmonary fibrosis.

Based on this record, the Board finds that the medical 
evidence is against the claim for service connection for 
scarring of the right chest and back.  Simply put, there is 
no medical evidence which suggests that the spontaneous 
pneumothoraces which resulted in the thoracotomies, which in 
turn resulted in the currently diagnosed tender scarring, was 
in any way related to the service-connected asbestos 
residuals.  In the absence of such evidence, the veteran's 
claim cannot succeed.

Given the medical evidence against the claims, for the Board 
to conclude that the veteran's disorders are related to a 
service connected disability in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability and 
evidence that it is related that to service or to a service 
connected disability, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between current disorders and 
his service connected disability by way of letters from the 
RO to him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disorders and 
his service connected disability.  While the veteran is 
clearly of the opinion that his current heart disorder and 
the scarring of the right chest and back are related to his 
service connected asbestos disability, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a heart disorder, including ventricular 
tachycardia, and for scarring of the right chest and back, as 
secondary to a service-connected disability is not 
established.


Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran essentially contends that the current evaluation 
assigned for his asbestos exposure residuals does not 
accurately reflect the severity of his disability.  In fact, 
the veteran contends that his disability has increased in 
severity and that the disability evaluation previously 
assigned for that disability should not have been decreased, 
but rather increased, but at a minimum should not have been 
reduced to the currently assigned noncompensable evaluation.  

By way of background, a rating decision dated in September 
1993 granted service connection for residuals of asbestos 
exposure, specifically interstitial pulmonary fibrosis.  That 
rating decision assigned a 30 percent evaluation under 
Diagnostic Code 6899-6802, effective October 8, 1992.  That 
disability evaluation remained in effect until, during the 
course of this appeal, a rating decision dated in May 2006 
decreased the evaluation from 30 percent to noncompensable 
effective August 1, 2006, under Diagnostic Code 6833, the 
Diagnostic Code currently applicable for interstitial lung 
disease, and more specifically asbestosis under a General 
Rating Formula for Interstitial Lung Disease.  

The General Rating Formula for Interstitial Lung Disease  
pertaining to Diagnostic Codes 6825 through 6833 provides 
that Forced Vital Capacity (FVC) of 75- to 80-percent 
predicted value, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
66- to 80-percent predicted, is rated 10 percent disabling.  
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 
65-percent predicted, is rated 30 percent disabling.  FVC of 
50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, is rated 60 percent disabling.

At the outset, the Board notes that in the RO's December 2005 
rating decision, which proposed to reduce the veteran's 
disability evaluation for his asbestos exposure residuals 
from 30 percent to noncompensable, as well as the Statement 
of the Case issued with respect to this issue, stated that 
service connection had erroneously been granted for residuals 
of asbestos exposure because at the time of the September 
1993 rating decision which granted service connection there 
was no diagnosis of an asbestos-related disorder and a 
medical opinion specifically indicated that there was no 
objective evidence of an asbestos-related disorder.  

However, a VA medical opinion dated in September 2006 
indicated that the veteran clearly had pathologic evidence of 
asbestos exposure and interstitial changes consistent with a 
diagnosis of asbestosis.  As such, while there may have been 
short comings in the evidence of record at the time the 
September 1993 rating decision granted service connection for 
residuals of asbestosis, there was a pathological report 
noting the presence of areas of interstitial fibrosis, which 
the September 2006 VA medical opinion specifically states is 
consistent with a diagnosis of asbestosis.  

Therefore, any suggestion that service connection for 
residuals of asbestos exposure was erroneously granted is 
incorrect.  Nevertheless, the claim before the Board does not 
involve a severance of service connection, but rather the 
most appropriate evaluation for the interstitial fibrosis.  

The veteran was afforded a VA examination in August 2005 to 
assess the current severity of his service-connected 
disability.  However, while the examination and pulmonary 
function testing disclosed the presence of severe airway 
obstruction, the examiner concluded that the veteran's 
history of recurrent pneumothorax, his current chest X-ray 
and his current pulmonary function tests were most consistent 
with obstructive airway disease possibly due to asthma or the 
previous history of cigarette smoking.  The examiner 
explained that there was no evidence of restrictive lung 
disease such as would be caused by asbestosis.  

Also of record is a June 2006 letter from Vincent L. 
Hennessy, Jr., M.D., which relates that the veteran did have 
interstitial fibrosis, as demonstrated by the April 1994 
pathology report and related clinical findings present at 
that time.  Dr. Hennessy reported that the veteran had 
noticed that his dyspnea was not constant and was somewhat 
unpredictable, but that at rest he was not short of breath 
and could climb one flight of stairs usually without 
difficulty.  Dr. Hennessy expressed an opinion that the 
veteran's disability compensation should be reinstated until 
the veteran had a full reevaluation including pulmonary 
function tests.  A subsequently dated July 2006 letter from 
Dr. Hennessy confirmed his opinion that the veteran's 
interstitial fibrosis was due to asbestosis and strongly felt 
that the veteran's compensation should be reinstated.

The RO obtained a VA medical opinion in September 2006 
regarding whether the veteran's respiratory disability was 
due to asbestos exposure during service.  The physician 
indicated that he had reviewed the entire medical record, and 
as previously indicated, noted that the veteran had 
pathologic evidence of asbestos exposure and interstitial 
changes consistent with a diagnosis of asbestosis.  The 
examiner noted, however, that pulmonary function testing did 
not shown restriction or poor gas exchange as would be 
expected for severe asbestosis.  The examiner did acknowledge 
that the veteran was functionally limited by his lung 
disease, but that given the results of all testing, it 
appeared that his respiratory disability is less likely than 
not (less than a 50/50 probability) caused by exposure to 
asbestos during service.  The examiner concluded that it was 
more likely the cause of the veteran's respiratory 
limitations at this time were due to chronic obstructive 
pulmonary disease related to years of smoking.  

Based on this record, the Board finds that the veteran is not 
entitled to an evaluation in excess of the currently assigned 
noncompensable evaluation and that the reduction of his 
disability evaluation from 30 percent to noncompensable was 
proper.  At this point, the Board notes that the veteran does 
not contend that the was denied any due process in the 
reduction, and the Board would note that a December 2005 
rating decision proposed to reduce his disability evaluation 
and that the proposed reduction was effectuated more than 60 
days following the proposed reduction in May 2006.  In 
addition, the May 2006 rating decision reduced the evaluation 
more than 60 days following the notice to him of the May 2006 
rating decision, specifically, August 1, 2006.  As such, the 
procedural requirements for a reduction of the veteran's 
disability evaluation set forth in 38 C.F.R. § 3.105(e) were 
satisfied.  Similarly, the medical aspects of the case as to 
the basis of the reduction were also properly satisfied.  See 
38 C.F.R. § 3.344 (2007).  

As for the most appropriate evaluation for the veteran's 
service-connected disability, the Board observes that there 
is an absence of any evidence that would demonstrate that the 
veteran's interstitial fibrosis, as opposed to his 
nonservice-connected chronic obstructive pulmonary disease, 
had increased in severity.  The evidence clearly demonstrates 
that the veteran has a significant respiratory disorder, but 
following the August 2005 VA examination and a review of the 
veteran's claims file prior to the September 2006 VA medical 
opinion, both examiners concluded that the veteran's current 
respiratory symptomatology was due to chronic obstructive 
pulmonary disease and not the veteran's service-connected 
interstitial fibrosis.  These several examinations/reports 
were full and complete and consistent.  

Therefore, there is not only an absence of medical evidence 
which would demonstrate that the veteran is entitled to a 
higher evaluation under the diagnostic criteria set forth 
above, but an absence of evidence which would demonstrate 
that the veteran is entitled to a compensable evaluation for 
his asbestos exposure residuals.  In this regard, pulmonary 
function testing does not demonstrate that the veteran meets 
the requirements for a 10 percent evaluation for his 
interstitial fibrosis.  As such, a higher evaluation, 
including restoration of the previously assigned 30 percent 
evaluation for this disability is not warranted.

Lastly and by way of explanation to the veteran, the Board 
would observe that the September 1993 rating decision which 
assigned a 30 percent evaluation for the veteran's 
interstitial pulmonary fibrosis indicated that there was no 
reasonable way to determine what symptoms and disability were 
due to the nonservice-connected aspect of the lung condition, 
as contrasted with the service-connected aspects of the lung 
disability.  As such, all lung impairment was attributed to 
the service-connected disability and a corresponding 
evaluation assigned at that time based on the evidence then 
of record.  However, the Board observes that the RO did so on 
a nonmedical basis and did so without attempting to obtain an 
opinion from a physician as to whether the symptomatology 
between service-connected and nonservice-connected 
respiratory disorders could be separated.  

Currently there are two medical opinions of record which do 
separate the symptomatology attributable to nonservice-
connected and service-connected lung disorders.  When 
qualified VA examiners reviewed the medical evidence of 
record they offered opinions that the current respiratory 
symptomatology was due to nonservice-connected lung disorders 
and not the veteran's service-connected interstitial 
pulmonary fibrosis.  This likely explains why a 30 percent 
evaluation was initially assigned by the RO by the September 
1993 rating decision, and why the current evidence does not 
demonstrate entitlement to a compensable evaluation or 
restoration of the previously assigned 30 percent evaluation.  
See 38 C.F.R. § 4.14 (2007) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation...is to be 
avoided).  


ORDER

Service connection for a heart disorder, including 
ventricular tachycardia as secondary to a service-connected 
disability is denied.

Service connection for scarring of the right chest and back 
as secondary to a service-connected disability is denied.

A compensable evaluation for residuals of asbestos exposure 
with interstitial pulmonary fibrosis, including restoration 
of a previously assigned 30 percent evaluation is denied.



	                        
____________________________________________
	MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


